Carter and Vickers, JJ., specially concurring: We concur in the conclusion reached in the foregoing opinion but do not concur in all that is said. We think appellee’s intestate lost his life by one of the assumed risks of his employment, and we therefore concur fully with the views expressed on that subject in the foregoing opinion. In so far as it is held that appellee’s intestate was guilty of such contributory negligence that no recovery can be had we dissent. We think that under the facts shown in the record the question of contributory negligence was one of fact, which having been determined in favor of appellee by the jury, and the judgment of the lower court having been affirmed by the Appellate Court, should "be held conclusive upon this court. We only desire to dissent on this single question. In all other respects we concur in the opinion of the court.